                                                                                                  Case 2:20-cv-08035-SVW-JPR Document 107-1 Filed 04/01/21 Page 1 of 4 Page ID #:887



                                                                                                               1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                   alan.kessel @troutman.com
                                                                                                               2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                   jeffrey.goldman@troutman.com
                                                                                                               3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                   kevin.crisp@troutman.com
                                                                                                               4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                   lauren.grochow@troutman.com
                                                                                                               5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   5 Park Plaza, Suite 1400
                                                                                                               6   Irvine, CA 92614-2545
                                                                                                                   Telephone: 949.622.2700
                                                                                                               7   Facsimile: 949.622.2739
                                                                                                               8   [Counsel continued on next page.]
                                                                                                               9   Attorneys for Defendants
                                                                                                                   SMART KING LTD., JIAWEI WANG, and CHAOYING DENG
                                                                                                              10   and Defendant and Counterclaimant FARADAY&FUTURE INC.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11                            UNITED STATES DISTRICT COURT
                                                                                                              12                           CENTRAL DISTRICT OF CALIFORNIA
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13                                    WESTERN DIVISION
                                                                                                              14   HONG LIU,                                  Case No. 2:20-cv-08035-SVW-JPR
                                                                                                              15                      Plaintiff,              Honorable Stephen V. Wilson
                                                                                                              16           v.                                 DISCOVERY MOTION
                                                                                                              17   FARADAY&FUTURE INC.,                       DECLARATION OF LAUREN E.
                                                                                                                   SMART KING LTD., JIAWEI                    GROCHOW IN SUPPORT OF
                                                                                                              18   WANG, and CHAOYING DENG,                   DEFENDANTS’ SUPPLEMENTAL
                                                                                                                                                              MEMORANDUM OF LAW IN
                                                                                                              19                      Defendants.             SUPPORT OF MOTION TO
                                                                                                                                                              COMPEL FURTHER RESPONSES
                                                                                                              20                                              AND PRODUCTION TO
                                                                                                                                                              REQUESTS FOR PRODUCTION TO
                                                                                                              21                                              HONG LIU
                                                                                                              22                                              Date:    April 15, 2021
                                                                                                                                                              Time:    10:00 a.m.
                                                                                                              23                                              Place:   Courtroom 690
                                                                                                                                                              Judge:   Hon. Jean P. Rosenbluth
                                                                                                              24
                                                                                                                                                              Discovery Cutoff Date: April 23, 2021
                                                                                                              25 AND RELATED COUNTERCLAIM.                    Pre-Trial Conf:        Waived
                                                                                                                                                              Trial Date:            June 8, 2021
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   114792453
                                                                                                                                   DECLARATION OF LAUREN E. GROCHOW IN SUPPORT OF DEFENDANTS’
                                                                                                                                SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
                                                                                                  Case 2:20-cv-08035-SVW-JPR Document 107-1 Filed 04/01/21 Page 2 of 4 Page ID #:888



                                                                                                               1    [continued counsel]
                                                                                                               2    DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                    daniel.anziska@troutman.com
                                                                                                               3    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                    875 Third Avenue
                                                                                                               4    New York, NY 10022
                                                                                                                    Telephone: 212.704.6000
                                                                                                               5    Facsimile: 212.704.6288
                                                                                                               6    MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                    mackenzie.willow-johnson@troutman.com
                                                                                                               7    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                    305 Church at North Hills Street, Suite 1200
                                                                                                               8    Raleigh, NC 27609
                                                                                                                    Telephone: 919.740.9949
                                                                                                               9    Facsimile: 704.998.4051
                                                                                                              10    Attorneys for Defendants
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                    SMART KING LTD., JIAWEI WANG, and CHAOYING DENG and
                                                                                                              11    Defendant and Counterclaimant FARADAY&FUTURE INC.
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13
                                                                                                              14
                                                                                                              15
                                                                                                              16
                                                                                                              17
                                                                                                              18
                                                                                                              19
                                                                                                              20
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   114792453                               -2-
                                                                                                                                  DECLARATION OF LAUREN E. GROCHOW IN SUPPORT OF DEFENDANTS’
                                                                                                                               SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
                                                                                                  Case 2:20-cv-08035-SVW-JPR Document 107-1 Filed 04/01/21 Page 3 of 4 Page ID #:889



                                                                                                               1       I, Lauren Grochow, declare as follows:
                                                                                                               2           1.      I am an attorney with the law firm of Troutman Pepper Hamilton
                                                                                                               3   Sanders LLP, counsel for Defendants Smart King Ltd., Jiawei Wang, Chaoying Deng
                                                                                                               4   and     Defendant      and   Counterclaimant      Faraday&Future     Inc.   (collectively
                                                                                                               5   “Defendants”) in this action. I have personal knowledge as to all matters set forth
                                                                                                               6   herein, and if called to testify as a witness, I could and would do so. I submit this
                                                                                                               7   declaration in support of Defendants’ Supplemental Memorandum of Law in Support
                                                                                                               8   of Defendants’ Motion to Compel Further Responses and Production to Requests for
                                                                                                               9   Production to Hong Liu.
                                                                                                              10           2.      On March 22, 2021, Liu’s counsel, Jake Nachmani, Esq., emailed me a
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   link to a file transfer site, which he represented contained a supplemental production
                                                                                                              12   of documents. However, the link did not contain any documents. Accordingly, that
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   same day, I informed Mr. Nachmani that the link he provided did not contain any
                                                                                                              14   documents. On March 23, 2021, the next day, Mr. Nachmani responded “We are
                                                                                                              15   looking into this and will get back to you shortly. Thank you for bringing it to our
                                                                                                              16   attention.” A true and correct copy of this email chain is attached hereto as Exhibit 1.
                                                                                                              17           3.      Having received no update regarding the supplemental production, I
                                                                                                              18   emailed Mr. Nachmani on March 25, 2021, following up on the supplemental
                                                                                                              19   production, informing him that we had not received it yet. A true and correct copy
                                                                                                              20   of this email is attached hereto as Exhibit 2.
                                                                                                              21           4.      As of the date of this declaration, Liu has not provided any supplemental
                                                                                                              22   production or explained why the documents have not been produced.
                                                                                                              23           5.      On March 18, 2021, after having been served with the Joint Stipulation,
                                                                                                              24   Mr. Nachmani emailed me seeking, in part, to belatedly meet and confer regarding
                                                                                                              25   the subject matter of Defendants’ motion to compel. On March 26, 2021, I responded
                                                                                                              26   providing dates and times to hold the requested meet and confer. A true and correct
                                                                                                              27   copy of that email is attached hereto as Exhibit 3.
                                                                                                              28
                                                                                                                   114792453                                   -3-
                                                                                                                                   DECLARATION OF LAUREN E. GROCHOW IN SUPPORT OF DEFENDANTS’
                                                                                                                                SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
                                                                                                  Case 2:20-cv-08035-SVW-JPR Document 107-1 Filed 04/01/21 Page 4 of 4 Page ID #:890



                                                                                                               1           6.      As of the date of this declaration, Liu has not responded to my March 26,
                                                                                                               2   2021 email regarding his request to meet and confer.
                                                                                                               3           7.      As of the date of this declaration, Liu has only produced 125 documents,
                                                                                                               4   totaling 1,174 pages.
                                                                                                               5           I declare under penalty of perjury that the foregoing is true and correct.
                                                                                                               6   Executed on April 1, 2021 at Laguna Hills, California.
                                                                                                               7                                             /s/ Lauren E. Grochow
                                                                                                               8                                                    Lauren E. Grochow
                                                                                                               9
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13
                                                                                                              14
                                                                                                              15
                                                                                                              16
                                                                                                              17
                                                                                                              18
                                                                                                              19
                                                                                                              20
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   114792453                                   -4-
                                                                                                                                   DECLARATION OF LAUREN E. GROCHOW IN SUPPORT OF DEFENDANTS’
                                                                                                                                SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
